DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to Claims 7, 8, and 14 is acknowledged.
The amendment to Claims 7 and 8 overcomes the rejection under 35 USC § 112(b).
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
The amendment to Claim 14 does not address the problem of the named claim. According to the specification and the cited sections from the specification by the applicant, “[t]he notice member 710 may be configured to notice at least one of the concentration of the object material.” No place in the specification specifies “a notice member configured to transmit at least one of the concentration of the object material.”  Moreover, the newly added in real time under the control of the controller does not refer to the “notice member” functions. The rejection stands.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the concentration of the object material and the performance change of the concentration measurement device can be controlled in real time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant then argues that in Bitter it is only described that the concentration of the measurement gas component is determined by using the measurement signal vectors by the phase imbalance. Thus, the technical features regarding the concentration control information and the correction information for the concentration calibration are not disclosed at all.
This is not found persuasive as in Bitter, the limitation “comparing the concentration of the object material with a reference concentration of the object material to obtain concentration control information” is described in paragraph 29, i.e. “the result that a corridor 24 can be defined in the calibration matrix 22, within which the value pairs 23, which are dependent on the concentrations of the measurement gas component and of the known cross gases, will normally fall. For variable concentrations of the measurement gas component, the value pairs 23 move in the direction designated 25 and, for the variable concentrations of the cross gases that can be expected, they move in the direction designated 26,” by using the calibration matrix of paragraph 28, i.e. “Based on the recorded value pairs of the signals Sa and Sb and the associated known concentration values of the measurement gas component, the calibration matrix 22 is compiled”; and the limitation “comparing the concentration of the reference material with a normal concentration of the reference material to obtain correction information for a concentration calibration” is shown in  paragraph 29, i.e. “the value pair that is corrected in this manner, the calibration matrix 22 gives the correct value of the concentration of the measurement gas component.” Moreover, Bitter also specifies that “When measuring unknown concentrations of the measurement gas component in the presence of unknown cross gas concentrations, the concentration of the measurement gas component is ascertained by comparing the n-tuples of signal values obtained during the measurement with the n-tuples of signal values stored in the calibration matrix,” (paragraph 11). The rejection therefore stands.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light receiving device with a spectrum function and a light receiving device without a spectrum function” in claims 6 and 19
“a notice member” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As disclosed above, claim 14 are indefinite for failure to disclose adequate structure in the specification.  Because there is inadequate disclosure of the claimed invention, the inventor has also not provided sufficient disclosure to show possession of the invention.  Correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the claim provides for “a notice member”, but the specification does not provide the structure for this unit to perform the claimed function.  There is no way to determine the metes and bounds of this limitation, since there are no limits imposed by structure, material or acts, and can therefore be performed by any means capable of performing the function, both known and unknown.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bitter (US 2012/0091346 A1).
Regarding Independent Claim 21, Bitter teaches a concentration measurement (paragraph 26 “the concentration of the measurement gas component can also be ascertained”) and calibration (paragraph 28 “calibration matrix”) method comprising: 
splitting a light, which is emitted from a light source, into a first light in a first direction and a second light in a second direction by a concentration measurement device (Figure 1, 3; paragraph 26 “beamsplitter”); 
transmitting the first light to a sample member including an object material (Figure 1, 4; paragraph 26 “measurement cell”); 
transmitting the second light to a reference member including a reference material for a concentration calibration (Figure 1, 5; paragraph 26 “reference cell”);
sequentially detecting a wavelength of the first light via the sample member and a wavelength of the second light via the reference member (paragraph 26 “A modulator 8, arranged between the beam splitter and the cells 4 and 4, in the shape of a rotating chopper or paddle wheel is used to let through and block infrared radiation 2 alternately through the measurement cell 4 and reference cell 5”); 
comparing the wavelengths of the first and second lights with an absorbance by a wavelength to obtain a concentration of the object material and a concentration of the reference material (paragraph 26 and 29); 
comparing the concentration of the object material with a reference concentration of the object material to obtain concentration control information (paragraph 29, by using the calibration matrix of paragraph 28); and 
comparing the concentration of the reference material with a normal concentration of the reference material to obtain correction information for a concentration calibration (paragraph 29).
Regarding Claim 24, wherein obtaining the concentrations of the object material and the reference material comprises calculating the concentration of the object material whenever the first light is detected and the concentration of the reference material whenever the second light is detected (paragraphs 26 and 29), or accumulating information of the detected first light and averaging the accumulated information by m numbers, where m is a natural number, to obtain the concentration of the object material and information of the detected second light and averaging the accumulated information by m numbers, where m is a natural number, to obtain the concentration of the reference material (these limitations are listed as an “or” and therefore are not required).
Regarding Claim 25, wherein obtaining the concentration control information and the correction information for the concentration calibration comprises comparing the concentration of the object material with the reference concentration of the object material whenever the first light is detected to obtain the concentration control information (paragraphs 26 and 29), or accumulating information of the detected first light and averaging the accumulated information by m numbers, where m is a natural number, and comparing the concentration of the object material with the reference concentration of the object material to obtain the concentration control information (these limitations are listed as an “or” and therefore are not required), and 
wherein obtaining the concentration control information and the correction information for the concentration calibration comprises comparing the concentration of the reference material with the normal concentration of the reference material whenever the second light is detected to obtain the correction information for the concentration calibration (paragraphs 26 and 29), or accumulating information of the detected second light and averaging the accumulated information by m numbers, where m is a natural number, to obtain the correction information for the concentration calibration (these limitations are listed as an “or” and therefore are not required).
Regarding claim 26, further comprising transmitting at least one of the concentration of the object material, the concentration control information of the object material, the concentration of the reference material and the correction information for the concentration calibration to a user's terminal, after obtaining the concentration control information and the correction information for the concentration calibration (Figure 2; the output is a graph which is sent to a computer screen to be read or printed by the user).

Allowable Subject Matter
Claims 1-13, 15-20, and 27 are allowed over prior art of record.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15, and 27, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a rotatable disk including a passing portion configured to pass the first light via the object material therethrough and a reflecting portion configured to reflect the second light via the reference material; a light receiver configured to detect a wavelength of the first light and a wavelength of the second light, which are sequentially incident to the light receiver, by a rotation of the disk.” in combination with the remaining limitations of the claim.
Regarding claim 22, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the concentration measurement device comprises a rotatable disk including a passing portion configured to pass the first light via the object material therethrough and a reflecting portion configured to reflect the second light via the reference material, further comprising directing the first light to the passing portion and the second light to the reflecting portion by a rotation of the disk between transmitting the second light to the reference member and detecting the wavelengths of the first and second lights.” in combination with the remaining limitations of the claim and claim 21 which includes “sequentially detecting a wavelength of the first light via the sample member and a wavelength of the second light via the reference member”.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20030058441 teaches two optical paths one for a measurement cell the other for a reference cell both paths use a spectrometer.
20180238794 teaches using chopper wheels to time the measurement of a sample and a reference path.
20080128622 teaches using two paths a sample and a reference path.
20120327411 teaches sequentially measuring a sample and reference by using a rotating mirror and shroud.
3950101 teaches rotating a periscope (two mirrors) to sequentially pass through a sample cell and a reference cell. However, this does not read on the claimed disk that has a pass through section as required by the claims.
4320970 teaches using a chopper wheel to switch between a sample and reference cell.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone
 number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877